            Case 1:19-cr-00213-LJL Document 76 Filed 11/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               11/10/2020
                                                                       :
UNITED STATES,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      19-cr-213 (LJL)
                  -v-                                                  :
                                                                       :         ORDER
CUONG BANG,                                                            :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

         Defendant Cuong Bang moves for reconsideration of the Court’s order of October 29,
2020, denying his application for modification of the terms of his pretrial release. The motion is
granted to the extent set forth below. The defense persuasively notes certain facts to which the
Court did not give sufficient weight in its initial decision denying Mr. Bang’s motion for a
modification of the terms of his pretrial release. Those facts include that Mr. Bang’s violations
of the terms of his release all occurred within the first three months of his release (and did not
involve facts giving rise to concerns for the safety of the community or with respect to risk of
flight) and that he has complied with the terms of his release for the last 16 months, successfully
completed a residential drug treatment program, and found and kept a job. In addition, the Court
has spoken with the Pretrial Services Officers who have supervised Mr. Bang and who support
this modification. They are in a position to assess Mr. Bang and his future compliance with the
conditions of his release. The change will assist in Mr. Bang’s rehabilitation in that it will
relieve him of the requirement that he ask Pretrial Services for specific permission each time he
needs to work an extra shift at work.

        The conditions of pretrial release will be modified to remove the provision requiring
home detention and to replace it with a curfew from 10:00 p.m. to 8:00 a.m. to permit the
defendant to continue his employment. The Pretrial Services office may impose a curfew of
longer duration (i.e., earlier than 10:00 p.m. or later than 8:00 a.m.) in its discretion. This order
continues the placement of the defendant in the Location Monitoring Program and the
requirement that he abide by all of the requirements of that program, as determined by the
pretrial services office. In addition, the defendant shall be permitted to engage in activities other
than his employment, only as pre-approved by the pretrial services office.

        SO ORDERED.


Dated: November 10, 2020                                   __________________________________
  Case 1:19-cr-00213-LJL Document 76 Filed 11/10/20 Page 2 of 2




New York, New York                         LEWIS J. LIMAN
                                       United States District Judge




                                2
